Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 July 18, 2018

The Court of Appeals hereby passes the following order:

A18A1980. LESLIE JOSHUA, IN HER REPRESENTATIVE CAPACITY AS
    EXECUTRIX OF THE ESTATE OF SHIRLEY JACKSON v. YASHIKA
    R. JACKSON.

      Leslie Joshua, the executor of Shirley Jackson’s estate, filed a petition for quiet
title and in the alternative for declaratory judgment against Yashika Jackson. Jackson
did not timely answer and the case went into default. Jackson filed a motion to open
default, which the trial court granted. Joshua then filed this direct appeal. We,
however, lack jurisdiction.
      As the trial court granted the motion to open default, the case remains pending
in the trial court. See Vangoosen v. Bohannon, 236 Ga. App. 361, 363 (2) (511 SE2d
925) (1999) (“The grant of a motion to set aside a default judgment and open the
default leaves the case pending in the trial court and is thus not a final judgment
proper for direct appeal.”). Under these circumstances, Joshua was required to follow
the interlocutory appeal procedure outlined in OCGA § 5-6-34 (b).1 Her failure to do
so deprives this Court of jurisdiction to consider the appeal, which is hereby
DISMISSED.




      1
       Joshua has also filed an application for interlocutory appeal of the same order
that was denied by this Court. See Case No. A18I0181 (decided June 5, 2018).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 07/18/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.